PER CURIAM.
Williams appeals an order denying his rule 3.170(£) motion to withdraw his plea which he alleged was involuntary because his lawyer failed to advise him that he could have prevailed on a motion to suppress. The denial of the motion was without a hearing or the attachment of any records showing he was not entitled to relief. We remand under Simeton v. State, 734 So.2d 446 (Fla. 4th DCA 1999) for attachments of portions of the record which would conclusively show there was no merit to Williams’s argument that he was on private property and therefore improperly arrested for having an open container, or in the alternative, an evidentiary hearing.
KLEIN, TAYLOR and HAZOURI, JJ., concur.